internal_revenue_service number release date index number -------------------- ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b02 plr-115923-17 date august ty ------------------------ taxpayer firm firm year year year year year -------------------- ----------------------------------- ----------------------------------------------- ------- ------- ------- ---------------------------------------------------------------------------------------- -------------- dear -------------- this is in response to your letter dated date requesting permission to revoke an election to treat net_long-term_capital_gains as investment_income for year year and year under sec_163 and sec_163 of the internal_revenue_code and sec_1_163_d_-1 of the income_tax regulations facts the information taxpayer submitted and the representations made are as follows during year year and year taxpayer was employed as an analyst for a financial management services partnership and received income in the form of carried_interest from the partnership the schedule_k-1 partner’s share of income deductions and credits etc takes the position that the partnership is engaged in the active_conduct of a business as a trader in securities taxpayer is actively engaged in the business of the partnership and materially participates in the operations of the partnership plr-115923-17 taxpayer timely filed form sec_1040 individual_income_tax_return for year year and year taxpayer’s returns for year year and year were prepared by firm an accounting firm in preparing the returns firm included taxpayer’s share of the partnership’s investment_interest expense on form_4952 investment_interest expense deduction as a result taxpayer elected to treat a portion of the net_long-term_capital_gains as investment_income as provided in sec_163 and sec_1_163_d_-1 in year taxpayer engaged firm to prepare his year return firm reviewed taxpayer’s prior returns for year year and year which had been prepared by firm and discovered that firm erroneously included taxpayer’s share of the partnership’s investment_interest expense on form_4952 for those years firm determined the amounts should have been reported in part ii column h of schedule e supplemental income and loss of the form_1040 and that taxpayer’s election to treat net_long-term_capital_gains as investment_income was not necessary based on taxpayer’s material_participation in the partnership firm then advised the taxpayer to file for relief with the irs to revoke the elections firm acknowledged that taxpayer provided all of the relevant facts to prepare taxpayer’s returns but firm neglected to consider this information when it prepared taxpayer’s returns taxpayer relied on firm to advise him on his tax returns taxpayer was not aware that firm made the elections and did not become aware of the elections until firm brought to his attention that the elections had been erroneously made taxpayer’s form sec_1040 for taxable_year year or year are not currently under examination law analysis sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 defines the term investment_income in general as the sum of i ii iii gross_income from property_held_for_investment other than gain taken into account under clause ii i the excess if any of i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause sec_1_163_d_-1 provides that an election for net_capital_gain under sec_163 must be made on or before the due_date including extensions of the income_tax return plr-115923-17 for the taxable_year in which net_capital_gain is recognized the election is to be made on a form_4952 investment_interest expense deduction sec_1_163_d_-1 provides that the election under sec_163 is revocable with the consent of the commissioner taxpayer is requesting permission to revoke the elections to treat net_long-term_capital_gains as investment_income this situation is analogous to situations concerning taxpayers who did not make a particular election provided in the regulations because of inadequate or incorrect advice from knowledgeable tax professionals and are subsequently seeking extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations see revrul_83_74 1983_1_cb_112 sec_301_9100-1 through provide the standards the commissioner uses to determine whether to grant extensions of time for making regulatory elections sec_301_9100-1 defines the term regulatory election to include an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301 c provides in part that the commissioner may grant a reasonable extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the internal_revenue_service irs failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the irs or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- plr-115923-17 i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been timely made is closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_1_163_d_-1 based upon our analysis of the facts and representations provided taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met in addition granting the revocations in the present situation would not cause undue administrative burden nor would it be inconsistent with the objectives of the underlying statute and the regulatory election conclusion the consent of the commissioner is hereby granted to revoke the elections under sec_163 to treat net_long-term_capital_gains as investment_income for year year and year the extension of time to revoke these elections shall be for a period of days from the date of this ruling and is to be made by filing amended returns for year year and year this ruling is limited to providing an extension of time to revoke the elections taxpayer previously made under sec_163 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed on whether any of the interest_expense would qualify as deductible plr-115923-17 interest_expense the proper characterization of any income of taxpayer eg as carried_interest and which tax_rate would be applicable to any income of taxpayer the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely norma c rotunno senior technician reviewer branch income_tax accounting cc
